             Case 5:19-cv-04052-EJD Document 1 Filed 07/15/19 Page 1 of 26




 1   Coleman W. Watson, Esq. (SBN 266015)
     coleman@watsonllp.com
 2   WATSON LLP
     601 S. Figueroa Street, Suite 4050
 3   Los Angeles, CA 90017
     Telephone: 213.228.3233
 4   Facsimile: 213.330.4222
 5   Attorneys for Plaintiff,
     Transaction Secure, LLC
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                    NORTHERN DISTRICT OF CALIFORNIA
10                              SAN FRANCISCO DIVISION
11   TRANSACTION SECURE, LLC, a
     foreign limited liability company,
12                                           Case No.:
                 Plaintiff,
13         vs.
                                              COMPLAINT FOR PATENT
14   STRIPE, INC., a foreign corporation,     INFRINGEMENT
15               Defendant.
                                             DEMAND FOR INJUNCTIVE
16                                           RELIEF
17                                           DEMAND FOR JURY TRIAL
18
19         Plaintiff, TRANSACTION SECURE, LLC, sues Defendant, STRIPE, INC.,
20   and alleges as follows:
21                              NATURE OF THE ACTION
22         1.    This is an action for infringement of United States Patent No.
23   8,738,921 under the Patent Act, 35 U.S.C. § 271, et seq., based on Defendant’s
24   unauthorized commercial manufacture, use, importation, offer for sale, and sale of
25   infringing products and services in the United States.
26                                        PARTIES
27         2.    Plaintiff, TRANSACTION SECURE, LLC, is a foreign limited
28   liability company.
        COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
                                    -1-
              Case 5:19-cv-04052-EJD Document 1 Filed 07/15/19 Page 2 of 26




 1          3.     Defendant, STRIPE, INC., is a foreign corporation, organized under
 2   the laws of the State of Delaware, with its headquarters in San Francisco,
 3   California. Defendant uses, sells, and/or offers to sell products and/or services in
 4   interstate commerce that infringe the ‘921 Patent.
 5                          SUBJECT MATTER JURISDICTION
 6          4.     This court has original jurisdiction over the subject matter of this
 7   action, pursuant to 28 U.S.C. §§ 1331 and 1338(a), because this action involves a
 8   federal question relating to patents.
 9                                PERSONAL JURISDICTION
10          5.     The court has general in personam jurisdiction over Defendant
11   because Defendant resides and is found in the State of California.
12                                           VENUE
13          6.     Venue is proper in this court, pursuant to 28 U.S.C. § 1400(b),
14   because Defendant has a regular and established place of business in this district
15   and resides in this district.
16                            INTRADISTRICT ASSIGNMENT
17          7.     Pursuant to Local Civil Rule 3-2(d), this action is properly assigned to
18   the San Francisco Division because a substantial part of the events or omissions
19   giving rise to this action occurred in Alameda County, California.
20                                           COUNT I
21                                   PATENT INFRINGEMENT
22          8.     Plaintiff repeats and re-alleges paragraphs 2 through 7 by reference, as
23   if fully set forth herein.
24          9.       On May 27, 2014, the United States Patent & Trademark Office
25   (USPTO) duly and legally issued the ‘921 Patent, entitled “System and Method for
26   Authenticating a Person’s Identity Using a Trusted Entity.” A true and authentic
27   copy of the ‘921 Patent is attached hereto as Exhibit “A” and incorporated herein
28   by reference.
         COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
                                     -2-
             Case 5:19-cv-04052-EJD Document 1 Filed 07/15/19 Page 3 of 26




 1         10.    The ‘921 Patent teaches both a system and method for protecting
 2   sensitive information from identity theft and claims an advancement over two-
 3   factor authentication, which is now the predominate form of digital authentication
 4   of sensitive information.
 5                                     State of the Art
 6         11.    The identity theft problem exists largely because a person’s name,
 7   SSN, and birthday are frequently used and given to others to verify the person’s
 8   identity. Individuals use this information to get employment, apply for a credit
 9   card, obtain a mortgage, buy a mobile phone, get healthcare, and perform
10   numerous other transactions. A person’s SSN and birthday are usually stored
11   electronically by businesses in databases or on physical paper documents which
12   can be viewed by many individuals within a business.
13         12.    Once a person supplies his/her SSN and birthday, they lose control of
14   how that information will be used and who will view that information.
15         13.    At times, business computer systems and databases get hacked into
16   allowing the hacker access to the person’s personal identity information. At other
17   times, the SSN and birthday are transmitted to businesses and others electronically
18   via the Internet.
19         14.    The Internet is an unsecured network, so information not properly
20   encrypted can be viewed by others on the Internet. There are various ways an
21   impersonator or identity thief can obtain a person’s SSN or birthday. The thief can
22   obtain this information by looking at business records, viewing unencrypted
23   messages with this information, or other types of fraud.
24         15.    Once a thief has someone’s SSN and birthday, the thief can use that
25   information anytime during the lifetime of the person because of the permanence
26   of SSN and birthday and its association with the person. The SSN and birthday
27   have been reliable indicators of a person’s existence but their widespread use by
28   both the person and identity theft impersonators has made them of little use in
         COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
                                     -3-
               Case 5:19-cv-04052-EJD Document 1 Filed 07/15/19 Page 4 of 26




 1   authenticating the identity of person using the information.
 2                                      The Patent-in-Suit
 3         16.     Plaintiff is the assignee of the entire right, title, and interest in the
 4   ‘921 Patent, including the right to assert causes of action arising under the ‘921
 5   Patent.
 6         17.     The system and method of the ‘921 Patent increase the efficiency of
 7   components that use software because of the benefits claimed by the ‘921 Patent,
 8   namely flexibility and a higher degree of certainty as to authenticating that a
 9   person is who he/she claims to be. The prior art is described as uncertain because
10   under the prior art, a user’s assurance of authentication is limited to just
11   confirming that certain devices are what they claim to be, not that certain persons
12   are who they claim to be.
13         18.     Through Claim 1, the ‘921 Patent claims:
14                 A method for authenticating a person’s identity to a
                   transactional entity using a trusted entity with a secure
15                 repository of a person’s personal identity information,
                   comprising: receiving personal identity information at a trusted
16                 entity computer system, the personal identity information being
                   confidentially stored by the trusted entity computer system; in
17                 the secure repository, storing a user identifier and a password
                   that are associated with, but do not contain, the personal
18                 identity information; at the trusted entity computer system,
                   receiving a request from the person for a unique code, the
19                 request including the user identifier and the password, the
                   person’s identity having been previously authenticated by the
20                 trusted entity computer system; providing the unique code to
                   the person, the unique code comprising a person identifier and a
21                 key, wherein the unique code is thereafter transmitted to a
                   transactional entity to identify the person without providing the
22                 personal identity information to the transactional entity; and the
                   trusted entity computer system confirming the unique code to
23                 the transactional entity to verify the person’s identity.
24         19.     Through Claim 24, the ‘921 Patent claims:
25                 A system for authenticating a person’s identity to a
                   transactional entity using a trusted entity, comprising: a trusted
26                 entity which receives personal identity information from a
                   person, the personal identity information being confidentially
27                 stored by the trusted entity; a user identifier associated with but
                   not containing any of the personal identity information; a
28                 password associated with but not containing any of the personal
         COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
                                     -4-
             Case 5:19-cv-04052-EJD Document 1 Filed 07/15/19 Page 5 of 26



                 identity information; a client module with a person input device
 1               for a person to enter the user identifier and the password, a
                 person processing unit connected to the person input device to
 2               prompt the person for the user identifier and the password, and
                 a person display unit connected to the person processing unit to
 3               display a the key associated with a person identifier to form a
                 unique code to the person, the person’s identity having been
 4               previously authenticated by the trusted entity; a transactional
                 processing module with an transactional input device for the
 5               transactional entity to enter the key, a transactional processing
                 unit connected to the transactional input device to prompt the
 6               transactional entity for the key, and a transactional display unit
                 connected to the transactional processing unit to display a
 7               message to the transactional entity authenticating the person's
                 identity and to display a photograph of the person, whereby the
 8               photograph is a secondary verification to the unique code; and a
                 trusted entity server with a trusted entity processing unit to
 9               process requests from the client module and the transactional
                 processing module using a network, and a database accessible
10               to the trusted entity processing unit to store the user identifier,
                 the password, the unique code, and the person's personal
11               identity information, including the photograph.
12         20.   Overall, the claims of the ‘921 Patent do not merely gather, analyze,
13   and output data, nor does the ‘921 Patent merely add an algorithm to old data to
14   generate new data. Instead, the ‘921 Patent teaches a system and method that is
15   not concerned with manipulation of data, but rather, an improvement in the state of
16   the art no matter what the underlying data describes.
17         21.   Defendant infringes at least Claim 1 of the ‘921 Patent through an
18   authentication method it uses, along with a system for authenticating a person’s
19   identity, which such method is disclosed at:
20   https://stripe.com/docs/connect/quickstart and
21   https://stripe.com/docs/connect/express-accounts.
22         22.   Defendant’s website operates as the Accused Product.
23         23.   The Accused Product is a trusted entity, as claimed by Plaintiff, to
24   authenticate account holders when such holders want to access a service from a
25   resource server (i.e., a transactional entity), by using non-personal information for
26   securing personal data:
27
28
         COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
                                     -5-
        Case 5:19-cv-04052-EJD Document 1 Filed 07/15/19 Page 6 of 26




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
                                 -6-
             Case 5:19-cv-04052-EJD Document 1 Filed 07/15/19 Page 7 of 26




 1
 2
 3
 4
 5
 6
 7
 8
 9         24.    The Accused Product receives personal information from users at a
10   trusted entity computer system, such as their name, age, birthdate, email address,
11   phone number etc. when users create an account. Defendant then confidentially
12   stores this data for promoting safety and security, throgh a process explained at
13   https://stripe.com/us/privacy.
14         25.    Defendant, in a secure repository, provides users with authorization
15   login details (i.e., user identifier and password) that they are associated with, but
16   the login details do not contain the personal details:
17
18
19
20
21
22
23
24         26.    The user then requests Defendant for resource access to a trusted
25   entity computer system. The request includes the user identifier and the password.
26   Defendant provides an authorization code to obtain an access token and ID token
27   for accessing the services:
28
         COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
                                     -7-
             Case 5:19-cv-04052-EJD Document 1 Filed 07/15/19 Page 8 of 26




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17         27.    Defendant provides a unique authorization code to the user in
18   response of the request of the user, which includes a user identified and access
19   key, wherein the unique code is thereafter transmitted to a transactional entity to
20   authenticate the user’s identity without giving personal information to the
21   transactional entity.
22         28.    The unique authorization code is required to obtain an access token.
23   This access token then used by the user for accessing the services.
24         29.    In the Accused Product, the user identity is verified by the resource
25   server by using the authorization code to allow the user to access the code:
26         30.    Upon information and belief, Defendant has known of the existence of
27   the ‘921 Patent, and its acts of infringement have been willful and/or in disregard
28   for the ‘921 Patent, without any reasonable basis for believing that it had a right to
         COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
                                     -8-
             Case 5:19-cv-04052-EJD Document 1 Filed 07/15/19 Page 9 of 26




 1   engage in the infringing conduct.
 2         31.    Defendant’s acts of infringement of the ‘921 Patent have caused and
 3   will continue to cause Plaintiff damages for which Plaintiff is entitled to
 4   compensation pursuant to 35 U.S.C. § 284.
 5         32.    Defendant’s acts of infringement of the ‘921 Patent have caused and
 6   will continue to cause Plaintiff immediate and irreparable harm unless such
 7   infringing activities are also enjoined by this court pursuant to 35 U.S.C. § 283.
 8   Plaintiff has no adequate remedy at law.
 9         33.    Upon information and belief, the ‘921 Patent, at all times material,
10   was and is in compliance with 35 U.S.C. § 287.
11         WHEREFORE, Plaintiff, TRANSACTION SECURE, LLC, demands
12   judgment against Defendant, STRIPE, INC., and respectfully seeks the entry of an
13   order (i) adjudging that Defendant has infringed the ‘921 Patent, in violation of 35
14   U.S.C. § 271; (ii) granting an injunction enjoining Defendant, its employees,
15   agents, officers, directors, attorneys, successors, affiliates, subsidiaries and assigns,
16   and all of those in active concert and participation with any of the foregoing
17   persons or entities from infringing the ‘921 Patent; (iii) ordering Defendant to
18   account and pay damages adequate to compensate Plaintiff for Defendant’s
19   infringement of the ‘921 Patent, with pre-judgment and post-judgment interest and
20   costs, pursuant to 35 U.S.C. § 284; (iv) ordering that the damages award be
21   increased up to three times the actual amount assessed, pursuant to 35 U.S.C. §
22   284; (v) declaring this case exceptional and awarding Plaintiff its reasonable
23   attorneys’ fees, pursuant to 35 U.S.C. § 285; and, (vi) awarding such other and
24   further relief as this court deems just and proper.
25
26
27
28
         COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
                                     -9-
            Case 5:19-cv-04052-EJD Document 1 Filed 07/15/19 Page 10 of 26




 1                             DEMAND FOR JURY TRIAL
 2         Plaintiff, TRANSACTION SECURE, LLC, hereby demands a trial by jury
 3   of all issues so triable pursuant Fed. R. Civ. P. 38.
 4                                            /s/ Coleman Watson
                                              Coleman W. Watson, Esq.
 5
 6
 7
     DATED on July 15, 2019
 8
 9
                                             Respectfully submitted,
10
                                             WATSON LLP
11
12                                            /s/ Coleman Watson
13                                            Coleman W. Watson, Esq.
                                              California Bar No. 266015
14                                            Florida Bar. No. 0087288
                                              Georgia Bar No. 317133
15                                            New York Bar No. 4850004
                                              coleman@watsonllp.com
16                                            docketing@watsonllp.com

17                                            WATSON LLP
                                              601 S. Figueroa Street, Suite 4050
18                                            Los Angeles, CA 90017
                                              Telephone: 213.228.3233
19                                            Facsimile: 213.330.4222

20                                            Attorneys for Plaintiff,
                                              Transaction Secure, LLC
21
22
23
24
25
26
27
28
         COMPLAINT FOR PATENT INFRINGEMENT AND DEMAND FOR JURY TRIAL
                                     - 10 -
Case 5:19-cv-04052-EJD Document 1 Filed 07/15/19 Page 11 of 26
Case 5:19-cv-04052-EJD Document 1 Filed 07/15/19 Page 12 of 26
Case 5:19-cv-04052-EJD Document 1 Filed 07/15/19 Page 13 of 26
Case 5:19-cv-04052-EJD Document 1 Filed 07/15/19 Page 14 of 26
Case 5:19-cv-04052-EJD Document 1 Filed 07/15/19 Page 15 of 26
Case 5:19-cv-04052-EJD Document 1 Filed 07/15/19 Page 16 of 26
Case 5:19-cv-04052-EJD Document 1 Filed 07/15/19 Page 17 of 26
Case 5:19-cv-04052-EJD Document 1 Filed 07/15/19 Page 18 of 26
Case 5:19-cv-04052-EJD Document 1 Filed 07/15/19 Page 19 of 26
Case 5:19-cv-04052-EJD Document 1 Filed 07/15/19 Page 20 of 26
Case 5:19-cv-04052-EJD Document 1 Filed 07/15/19 Page 21 of 26
Case 5:19-cv-04052-EJD Document 1 Filed 07/15/19 Page 22 of 26
Case 5:19-cv-04052-EJD Document 1 Filed 07/15/19 Page 23 of 26
Case 5:19-cv-04052-EJD Document 1 Filed 07/15/19 Page 24 of 26
Case 5:19-cv-04052-EJD Document 1 Filed 07/15/19 Page 25 of 26
Case 5:19-cv-04052-EJD Document 1 Filed 07/15/19 Page 26 of 26
